DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Drawings	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1, 2, 4-10, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0284781 (“Jiang”).	4
IV. Claim Rejections - 35 USC § 103	14
A. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US 2007/0085961 (“Jeong”).	14
B. Claims 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US 2016/0204366 (“Zhang”).	15
V. Response to Arguments	21
A. Jiang discloses both heat transfer and heat storage patterns	21
B. Jiang discloses a unidirectional heat storage pattern	23
VI. Pertinent Prior Art	25
Conclusion	25


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 20 must be shown or the feature(s) canceled from the claim(s); i.e. …
20. (New) The flexible display panel of claim 1, further comprising 
a flexible substrate and [1] a display element formed on the flexible substrate, 
[2] wherein the heat conductive pattern layer partially extends into the display panel area, and [3] is partially embedded within a film layer of the display element.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The objection to the drawings will not be held in abeyance.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 2, 4-10, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0284781 (“Jiang”).
With regard to claim 1, Jiang discloses,
1. (Currently Amended) A flexible display motherboard 3, 4 [Figs. 13, 14; S02 in Fig. 16; ¶¶ 27, 30, 97], comprising: 
[1] a plurality of display panel areas 1, 30, 40 [¶¶ 25-26, 90, 92, 98; Figs. 1, 13, 14]; 
[2] a cuttable area [where “heat transfer pattern” 13, 33, 43/47 is formed, as evidenced by cutting lines 34, 44; ¶¶ 95-96, 100, 103; Figs. 13, 14] surrounding the plurality of display panel areas 1, 30 40; 
13, 33, 43/47 in line with the laser at the cutting lines 34, 44, where the hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c are formed in Figs. 5-9; ¶ 56, as discussed below, and Figs. 13, 14; ¶¶ 92-94, 98-100] being arranged along at least a portion of an edge of each of the display panel areas 30, 40 to conduct cutting heat and formed in the cuttable area; and 
[4a] a heat storage pattern layer [see discussion below] being positioned surrounding the heat conductive pattern layer and formed in the cuttable area and connected to the heat conductive pattern layer 13, 33, 43/47
[4b] to store the cutting heat conducted by the heat conductive pattern layer [see discussion below], 
[4c] a heat storage pattern of the heat storage pattern layer comprising unidirectional heat conductive material [see discussion below].  

With regard to features [3], [4a], and [4b] of claim 1, Jiang explains that the claimed “heat transfer pattern” 13, 33, 44 for any given display panel 1, 30, 40 includes the claimed “heat conductive pattern” and the claimed “heat storage pattern”:
[0056] As shown in FIG. 6, the heat transfer pattern 13 may include a plurality of hollow patterns staggered together.  The hollow patterns in the heat transfer pattern 13 may be arranged in various ways.  For example, the hollow patterns may be configured in the heat transfer pattern 13 close to the edge of the substrate 10, while the hollow patterns may not be included in the heat transfer pattern 13 far from the edge of the substrate 10.  That is, the hollow patterns are only placed in the cutting regions to improve the laser cutting process, while solid patterns are used in the rest of the heat transfer pattern to improve heat transfer and dissipation capacity.  In this way, the coverage of the heat transfer pattern may be increased.  Thus, heat generated during the laser cutting process may be absorbed and dissipated efficiently.
(Jiang: ¶ 56; emphasis added)
Thus, Jiang configures the “heat transfer pattern 13” in the same way as in the Instant Application, i.e. the portion of Jiang’s heat transfer pattern 13 having hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c, is the same as the “heat conductive pattern 12” in the Instant Application at Fig. 1, and the portion of Jiang’s heat transfer pattern 13 without the solid patterns … used in the rest of the heat transfer pattern to improve heat transfer and dissipation capacity” that is positioned “far from the edge of the substrate 10” (Jiang: ¶ 56, supra), is the same as the “heat storage pattern 14” in the Instant Application at Fig. 1.  In other words, in both Jiang and in the Instant Application, the heat conductive patterns, i.e. the portions with hollows, are close the edge of each display panel of the mother substrate, and the heat storage patterns, i.e. the solid portions, are separated from each of the display panels by said portions with hollow patterns.  
Moreover, the word “capacity” in Jiang (¶ 56, supra) equates to “storage” in the Instant Application.  It is well settled that a prior art reference need not use the same terminology as used in the claims.  All that is required is that the elements of the prior art structure function in the same manner as the claimed structural elements, as is the case here.  
In addition, Jiang discloses that the “heat transfer pattern 13” may consist of two layers of metal 131, 132 which provides additional heat transfer and heat storage capacity over a single layer of metal (Jiang: ¶¶ 47-50).  Still further, the surrounding insulating material 101, 153 will also function to absorb/store heat.  There is no question that Jiang discloses both the claimed “heat conductive pattern” and the “heat storage pattern”, within the meaning of the Instant Application.  
The heat transfer pattern 13 shown in Figs. 5-9 can be the heat transfer patterns 33, 43 shown in Figs. 13 and 14 (Jiang: ¶ 96).  In addition, Jiang states that the heat transfer patterns are formed in the “border regions” 32, 42 around the “display regions” 31, 41 (¶¶ 92, 98).  Still further Jiang states,
[0093] Moreover, the heat transfer patterns 33 located on the adjacent display panels 30 may be connected together.  The connected heat transfer patterns 33 may form a first heat transfer pattern 331 and a second heat transfer pattern 332.  The first heat transfer pattern 331 may extend 332 may extend along a second direction.  …
[0100] Moreover, the heat transfer patterns 43 on the adjacent display panels 40 may be connected together.  The connected heat transfer patterns 43 may form a first heat transfer pattern 431 and a second heat transfer pattern 432.  The first heat transfer pattern 431 may extend along a first direction, and the second heat transfer pattern 432 may extend along a second direction. …
(Jiang: ¶¶ 93, 100; emphasis added)
Therefore, the portion of the heat transfer patterns 33, 43 between adjacent displays are solid away from the cutting lines around the edges of the display panels 30, 40 where the hollows exist along the cutting areas. 
In addition, Jiang states that the heat transfer patterns 13, 33, 43/47 are formed of the same metal layers as the gate electrode and/or source drain electrodes (Jiang: ¶¶ 38, 47-49; Figs. 2, 4, 11, 12).  It is consistent with the Instant Application that a metal can serve as the material for each of the heat conductive pattern (e.g. copper, silver) and the heat storage pattern (e.g. copper, aluminum, lithium) (Instant Specification: ¶¶ 8, 9).  
Based on all of the foregoing, it is held, absent evidence to the contrary, that the portion of Jiang’s “heat transfer pattern” 13, 33, 44 having the hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c which are positioned along the cutting line (Jiang: ¶ 56, supra), are inherently the claimed “heat conductive patterns” and each of the remaining the “solid patterns … used in the rest of the heat transfer pattern to improve heat transfer and dissipation capacity” that is positioned “far from the edge of the substrate 10” (Jiang: ¶ 56, supra) are the claimed “heat storage patterns” within the meaning of the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

feature [4c] of claim 1, the Instant Application provides the following concerning character of a “unidirectional heat conductive material”:
[0042] In an embodiment of the present disclosure, the heat storage pattern layer 14 is made of a unidirectional heat conductive material, that is, after the cutting heat is conducted through the heat conductive pattern layer 12 to the unidirectional heat conductive material, the cutting heat can no longer be conducted back to the heat conductive pattern layer 12, …
(Instant Specification: ¶ 42; emphasis added)
The first law of thermodynamics along with configuration of the heat conductive pattern 12 and the heat storage pattern 14 in the Instant Application (as well as Jiang) forces any material used for the heat storage pattern 14 to function as a “unidirectional heat conductive material”.  In this regard, the first law of thermodynamics holds that heat energy moves from areas of high concentration to areas of low concentration.  The area of highest heat energy is always the area or spot being impinged by the laser beam at any given instant, which is some area or spot of the heat conductive pattern (i.e. the portion of 13 with hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c in Jiang at Figs. 5-9, and 12 in the Instant Application at Fig. 1).  Therefore, the heat energy produced by the laser beam necessarily travels away from the spot of the heat conductive pattern instantly being impinged by the laser beam toward the heat storage pattern (i.e. the solid portion of 13 in Jiang; 14 in the Instant Application), which is not being impinged by the laser beam.  The laser beam impinges upon said the spot of the heat conductive pattern until it is severed; therefore, there never exists a time during the laser cutting of a given spot along the heat conductive pattern during which the stored energy in the heat storage pattern exceeds the heat energy in the spot of the heat conductive pattern being impinged by the laser beam.  Otherwise, the heat storage pattern --itself-- would cut rather than the spot of the heat conductive pattern being impinged by the laser beam.  As such, the first law of severs said spot of said heat conductive pattern, thereby eliminating any return path for heat energy stored in the heat storage pattern 14.  As such, the solid portion of the “heat transfer pattern 13” of Jiang, i.e. the “solid patterns … used in the rest of the heat transfer pattern [13]” that is positioned “far from the edge of the substrate 10” (Jiang: ¶ 56, supra) is inherently a “unidirectional heat conductive material” and is consistent with the functional description of a “unidirectional heat conductive material” in the Instant Application (Instant Specification: ¶ 42, supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.

With regard to claims 2 and 4, Jiang further discloses,
2. (Original) The flexible display motherboard of claim 1, wherein the cuttable area comprises 
a first cuttable area [generally cutting line 34, 44 running through  332, 432] extending lengthwise in a first direction, and 
a second cuttable area [generally cutting line 34, 44 running through  331, 431] extending lengthwise in a second direction perpendicular to the first direction [as shown in each of Figs. 13 and 14].  
4. (Original) The flexible display motherboard of claim 1, wherein a cutting line 34, 44 of the flexible display motherboard 3, 4 is positioned in an area of the heat conductive pattern layer [portion of “heat transfer pattern” 13, 33, 43/47 in line with the laser at the cutting lines 34, 44, where the hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c are formed in Figs. 5-9; ¶ 56; as shown in Figs. 5-9, 13, and 14].  

With regard to claims 5-8, Jiang further discloses in at least Fig. 6 (reproduced below),
comprises a plurality of heat conductive portions spaced from each other along a lengthwise extending direction of the cuttable area [see annotated Fig. 6 below; ¶ 56].  
6. (Original) The flexible display motherboard of claim 5, wherein each heat conductive portion is characterized by an elongated shape [see annotated Fig. 6 below; ¶ 56].  
7. (Original) The flexible display motherboard of claim 5, wherein each heat conductive portion is lengthwise arranged in a width direction of the cuttable area [see annotated Fig. 6 below; ¶ 56]. 
8. (Original) The flexible display motherboard of claim 6, wherein 
[1] one end of each heat conductive portion in a lengthwise direction extends to the edge of the display panel area 35, 45 [as shown in Figs. 6, 13, and 14], and  
[2] 13another end of the heat conductive portion in the lengthwise direction is connected to the heat storage pattern layer [as shown in Figs. 6, 13, and 14].  

    PNG
    media_image1.png
    366
    574
    media_image1.png
    Greyscale

(Jiang: Fig. 6, annotated to show elements of claims 5-8) 
Further with regard to feature [1] of claim 8, Jiang shows in each of Figs. 13 and 14 and states that the heat transfer patterns 13, 33, 43 are formed in the “border regions” 32, 42 around the “display regions” 31, 41 (¶¶ 92, 98).  As shown, the border regions 32, 42 extend to the “edge of the display panel area”.  
136a-c in Fig. 6) of the heat transfer pattern 13, 33, 43/47 are formed only along the cutting lines 34, 44 shown in Figs. 13 and 14, while the rest of heat transfer pattern 13, 33, 43/47 is solid (Jiang: ¶ 56), which is the claimed “heat storage pattern”.  Therefore, the other end of the heat conductive pattern connects to the solid portions that form the heat storage pattern.  Still further Fig. 14 includes the “heat transfer bus 47” which is an additional solid heat storage pattern connected to the heat conductive patterns having the hollow patterns. 
With regard to claim 9, Jiang further discloses, 
9. (Original) The flexible display motherboard of claim 4, wherein the heat conductive pattern layer [portion of “heat transfer pattern” 13, 33, 43/47 in line with the laser at the cutting lines 34, 44, where the hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c are formed in Figs. 5-9; ¶ 56; as shown in Figs. 5-9, 13, and 14] comprises 
a plurality of hollowed patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c [as shown in Figs. 5-9], and 
in a width direction of the cuttable area, two side boundaries of the hollowed pattern 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c are located respectively on both sides of the cutting line of the flexible display motherboard 3, 4 [¶¶ 93 and 100 quoted above]. 
10. (Original) The flexible display motherboard of claim 4, wherein a cutting groove [i.e. the hollow patterns 135a-c, 136a-c 137a-c, 138a-c, 139a-c] is formed on the heat conductive pattern layer 13, 33, 43 along the cutting line of the flexible display motherboard 3, 4 [Figs. 5-9; ¶ 56, supra].  
 
With regard to claim 20, Jiang further discloses,
20. (New) The flexible display panel of claim 1, further comprising 
a flexible substrate [¶ 27; step S02] and a display element [TFTs and OLED elements in steps S03 and S04 of Fig. 15] formed on the flexible substrate, 
13, 33, 43/47 in line with the laser at the cutting lines 34, 44, where the hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c] partially extends into the display panel area [as shown in Figs. 2 and 4], and is partially embedded within a film layer [e.g. insulation layers 101, 153] of the display element [because the heat transfer pattern 13(=131/132) is formed of the same layers as the gate electrode and the source/drain; Jiang: ¶¶ 38, 48].

With regard to claim 17, Jiang further discloses, generally in Figs. 4-9, 13, and 14,
17. (New) A partially manufactured semiconductor display device comprising: 
[1] a first display area 31, 41 comprising a first bezel area 32, 42 [¶¶ 92, 98; Figs. 13, 14]; 
[2a] a first conductive region [i.e. portion of heat transfer pattern 13, 33, 43 adjacent to the edge of the display panel 1, 30, 40 having hollow patterns 135a-c, 136a-c 137a-c, 138a-c, 139a-c; ¶ 56] configured adjacent to the first bezel area 32, 42, 
[2b] the first conductive region comprising a first heat conductive material 131, 132 [Fig. 4] and a first plurality of conductive patterns [e.g. horizontally elongated patterns separated by the hollow patterns, as shown in annotated Fig. 6, above]; 
[3] a first cutline defined over the first plurality of conductive patterns [¶ 56: “the hollow patterns are only placed in the cutting regions to improve the laser cutting process, while solid patterns are used rest of the heat transfer pattern to improve heat transfer and dissipation capacity”]; 
[4] a second display 31, 41 comprising a second bezel area 32, 42 [as shown in Figs. 13,14]; 
[5] a second conductive region [i.e. portion of heat transfer pattern 13, 33, 43 adjacent to the edge of the display panel 1, 30, 40 having hollow patterns 135a-c, 136a-c 137a-c, 138a-c, 139a-c; ¶ 56] configured adjacent to the second bezel area 32, 42; and 
[6a] a heat storage region positioned directly between the first conductive region and the second conductive region [¶¶ 93, 100 (supra), i.e. the solid portion of heat transfer pattern 13, 33, 43/47 that connected together adjacent displays that is not positioned along the cutting lines where the hollow patterns are formed],
[6b] the heat storage region comprising unidirectional heat conductive material [as explained under feature [4c] of claim 1, above, and incorporated here].
feature [6a] of claim 17, as explained above under claim 1, again, Jiang states, 
For example, the hollow patterns may be configured in the heat transfer pattern 13 close to the edge of the substrate 10, while the hollow patterns may not be included in the heat transfer pattern 13 far from the edge of the substrate 10.  That is, the hollow patterns are only placed in the cutting regions to improve the laser cutting process, while solid patterns are used in the rest of the heat transfer pattern to improve heat transfer and dissipation capacity.
(Jiang: ¶ 56; emphasis added)
As also quoted above, Jiang states,
[0093] Moreover, the heat transfer patterns 33 located on the adjacent display panels 30 may be connected together.  The connected heat transfer patterns 33 may form a first heat transfer pattern 331 and a second heat transfer pattern 332.  The first heat transfer pattern 331 may extend along a first direction, and the second heat transfer pattern 332 may extend along a second direction.  …
[0100] Moreover, the heat transfer patterns 43 on the adjacent display panels 40 may be connected together.  The connected heat transfer patterns 43 may form a first heat transfer pattern 431 and a second heat transfer pattern 432.  The first heat transfer pattern 431 may extend along a first direction, and the second heat transfer pattern 432 may extend along a second direction. …
(Jiang: ¶¶ 93, 100; emphasis added)
Therefore, the portions of the heat transfer pattern 33, 43, connecting together between adjacent displays 30, 40 (Jiang: ¶¶ 93, 100) are the solid portions, i.e. heat storage patterns, of the heat transfer pattern 33, 44 without hollow patterns because these solid portions are located “far from the edge of the substrate 10” (Jiang: ¶ 56; emphasis added) and the edge of the substrate is formed by cutting along the portion of the heat transfer pattern 13, 33, 43/47 where the hollow patterns 135a-c, 136a-c 137a-c, 138a-c, 139a-c are formed.  
This is all of the features of claim 17.


18. (New) The device of claim 17 further comprising an encapsulation material overlaying the first display area for blocking moisture [“thin film encapsulation” in Fig. 16 step S05; ¶ 31].  


IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US 2007/0085961 (“Jeong”).
Claim 3 reads,
3. (Original) The flexible display motherboard of claim 1, wherein 
the heat conductive pattern layer comprises at least one of graphene, carbon nanotube paper, silver or copper, and 
the heat storage pattern layer comprises at least one of lithium, paraffin, polystyrene, aluminum or copper.  
At the outset, inasmuch as Applicant claims that aluminum and copper are materials of the claimed “heat storage pattern”, each of aluminum and copper must be a “unidirectional heat conduction materials”’ otherwise, claim 3 is not enabled by the Instant Application.  
The prior art of Jiang, as explained above, discloses each of the features of claim 1.  As also explained above, Jiang discloses that the heat transfer patterns 13, 33, 43/47 are formed of 
Jiang does not give any particular metal for either of the gate electrode or source/drain electrodes.
Jeong, like Jiang, is drawn to a flexible OLED display including TFTs for controlling the pixels (Jeong: Figs. 2, 3; ¶¶ 31, 32).  Jeong further teaches that it is known to make each of the gate electrodes 108 and source/drain electrodes 109 from metals including aluminum and copper (Jeong: ¶ 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the gate electrodes and source/drain electrodes of Jiang from aluminum and/or copper because Jeong teaches that these metals are suitable for the identical purpose.  Therefore, the selection of aluminum or copper amounts to obvious material choice.
Because Jiang discloses that the heat transfer patterns 13, 33, 43 are formed of the same metal layers as the gate electrode and/or source drain electrodes (Jiang: ¶¶ 38, 47-49; Figs. 2, 4, 11, 12), the modification to use copper and/or aluminum results for the gate electrode and/or source drain electrodes in Jiang results in the heat transfer patterns 13, 33, 43 --and accordingly the claimed “heat conductive pattern layer” and “heat storage pattern layer”-- also being made of aluminum and/or copper.

B. Claims 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US 2016/0204366 (“Zhang”).
Claim 11 reads,
11. (Currently Amended) A flexible display motherboard, comprising: 

[2] a flexible substrate, formed on the supporting substrate; 
[3] a plurality of display elements, formed on the flexible substrate, and corresponding to the display panel areas respectively; and 
[4] a plurality of function film layer portions, each function film layer portion being formed on a corresponding one of the display elements, and corresponding to the display panel areas respectively, 
[5a] wherein the flexible display motherboard further comprises 
[5b] a heat conductive pattern layer and a heat storage pattern layer both formed on the flexible substrate and located in the cuttable area; 
[5c] the heat conductive pattern layer is arranged along at least a portion of an edge of each of the display panel areas to conduct cutting heat; and 
[5d] the heat storage pattern layer surrounds the heat conductive pattern layer and is connected to the heat conductive pattern layer to store the cutting heat conducted by the heat conductive pattern layer,
[5e] a heat storage pattern of the heat storage pattern layer comprising unidirectional heat conductive material.
With regard to claim 11, Jiang further discloses, 
11. (Currently Amended) A flexible display motherboard 3, 4 [Figs. 13, 14; S02 in Fig. 16; ¶¶ 27, 30, 97], comprising: 
[1] a supporting substrate [“glass substrate” in Fig. 16, step S01; ¶ 27], comprising a plurality of display panel areas 1, 30, 40, and a cuttable area surrounding the display panel areas 1, 30, 40 [¶¶ 25-26, 90, 92, 98; Figs. 1, 13, 14]; 
[2] a flexible substrate, formed on the supporting substrate [“flexible substrate” in Fig. 16, step S02; ¶ 27]; 
[3] a plurality of display elements 31, 41, formed on the flexible substrate [TFT array and OLED layer in Fig. 16 steps S03 and S04], and corresponding to the display panel areas 31, 41 respectively; and 
[4] … [not taught] … 
[5a] wherein the flexible display motherboard 3, 4 further comprises 
13, 33, 43/47 in line with the laser at the cutting lines 34, 44; Figs. 5-9, 13, 14; ¶¶ 59-61, 64-66, 69-71, 92-94, 98-100] and a heat storage pattern layer [as explained under claim 1, above] both formed on the flexible substrate and located in the cuttable area [where “heat transfer pattern” 33, 43 is formed, as evidenced by cutting lines 34, 44; ¶¶ 95-96, 100, 103; Figs. 13, 14]; 
[5c] the heat conductive pattern layer is arranged along at least a portion of an edge of each of the display panel areas to conduct cutting heat [as explained under claim 1 above]; and 
[5d] the heat storage pattern layer surrounds the heat conductive pattern layer and is connected to the heat conductive pattern layer to store the cutting heat conducted by the heat conductive pattern layer [as explained under claim 1 above],
[5e] a heat storage pattern of the heat storage pattern layer comprising unidirectional heat conductive material [as explained under claim 1 above].
This is all of the features of claim 11 disclosed in Jiang.
With regard to feature [4] of claim 11, 
[4] a plurality of function film layer portions, each function film layer portion being formed on a corresponding one of the display elements, and corresponding to the display panel areas respectively, 
Jiang does not discuss whether or not “functional films” are included on the display area.
Zhang, like Jiang, is directed to a flexible OLED display (Zhang: title, ¶ 30; Figs. 3, 4).  Zhang teaches that it is known to include functional layers 68 on the encapsulant layer, i.e. “moisture barrier” 46, 90 (Zhang: ¶¶ 32, 42) corresponding to the display panel 30, 44 (¶¶ 28-30; Figs. 4, 9), wherein the functional layers 68 are attached to said encapsulation layer 46, 90 of the display using a “pressure sensitive adhesive” (Zhang: ¶ 42; not shown in either of Figs. 4 and 9).
Zhang further teaches that the function “layers 68 may include polarizer 68A (which may be attached to film 90 with pressure sensitive adhesive), optically clear adhesive layer 68B, touch sensor 68C, and optically clear adhesive 68D (as an example)” (Zhang: ¶ 42; emphasis added).
68 of Zhang corresponding to each display panel 31, 41 of Jiang, in order to provide the functionality of a touch sensor and polarizer to the display device, as taught to be known in Zhang.  As such, Zhang may be seen as an improvement to Jiang in this regard.  (See MPEP 2143.)
This is all of the features of claim 11.

With regard to claim 12, Jiang further discloses,
12. (Original) The flexible display motherboard of claim 11, wherein 
the flexible substrate is a bendable substrate, and 
the flexible substrate is at least one of a polyimide substrate, a polyamide substrate, a polycarbonate substrate or a polyphenylene ether sulfone substrate [¶ 27].  
A substrate that is flexible is bendable by definition. 

Claims 13 and 14 read,
13. (Original) The flexible display motherboard of claim 11, wherein the plurality of display elements comprise 
[1] a thin-film transistor formed on the flexible substrate, 
[2] an organic light-emitting element formed on the thin film transistor, and 
[3] an encapsulation layer structure covering the organic light-emitting element, and 
[4] the function film layer portion is located above the encapsulation layer structure.
14. The flexible display motherboard of claim 13, wherein the function film layer portion comprises 
[5] a pressure sensitive adhesive layer and a polarizer, and 
[6] the pressure sensitive adhesive layer covers the encapsulation layer structure.  


13. (Original) The flexible display motherboard of claim 11, wherein the plurality of display elements comprise 
[1] a thin-film transistor formed on the flexible substrate [TFT array in Fig. 16 step S03; ¶ 28], 
[2] an organic light-emitting element formed on the thin film transistor [OLED layer in Fig. 16 step S04; ¶ 31], and 
[3] an encapsulation layer structure covering the organic light-emitting element [“thin film encapsulation” in Fig. 16 step S05; ¶ 31], and 
[4] … [not taught].
As explained under claim 11, Jiang does not disclose the functional layers and does not, accordingly, disclose the polarizer and the pressure sensitive adhesive.  However, the addition of the functional layers 68 of Zhang, including the polarizer 68A are show to be obvious for the reasons indicated under claim 11. 
With regard to feature [4] of claim 13 and claim 14, Zhang teaches
[4] the function film layer portion 68 is located above the encapsulation layer structure 46, 90.  
14. (Original) The flexible display motherboard of claim 13, wherein the function film layer portion 68 comprises 
[5] a pressure sensitive adhesive layer [not shown] and a polarizer 68A [Zhang: ¶ 42: “layers 68 may include polarizer 68A (which may be attached to film 90 with pressure sensitive adhesive)…”; emphasis added], and 
[6] the pressure sensitive adhesive layer covers the encapsulation layer structure 46, 90 [¶ 42].  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the display elements 31, 41 of Jiang the polarizer 68A, attached to the encapsulant TFE (Jiang: Fig. 16, step S05) using a pressure sensitive adhesive (Zhang: ¶ 42), in order to provide the functionality of the polarizer to the 

With regard to claims 15 and 16, Jiang modified to include the functional layers 68 of Zhang further teaches, 
15. (Original) A flexible display panel 1 [Fig. 1], obtained by cutting the flexible display motherboard of claim 1 along a side edge of the display panel area 30, 40, the flexible display panel 1 comprising: 
[1] a flexible substrate 10 [¶¶ 27, 36; Figs. 1, 2]; 
[2] a display element 31, 41, formed on the flexible substrate 10, and corresponding to the display panel area 30, 40; and 
[3] a function film layer portion 68 [as taught in Zhang], formed on the display element 31, 41, and corresponding to the display panel area 30, 40.  
16. (Original) The flexible display panel of claim 15, wherein the flexible display panel 1 further comprises 
[1] a touch control structure 68C [as taught by Zhang: ¶ 42, supra], 
[2] a polarizer 68A [as taught by Zhang: ¶ 42, supra] and 
[3] a glass cover plate 70 [as taught by Zhang; ¶ , 
[4] the touch control structure 68C is attached to the polarizer 68A of the function film layer portion 68 [by “optically clear adhesive layer 68B”; as taught by Zhang: ¶ 42), and 
[5] the touch control structure 68C is covered by the glass cover plate 70 [as taught by Zhang, Figs. 4 and 9; ¶ 42].
With regard to feature [3] of claim 16, Jiang teaches forming a “protective layer” on the thin film encapsulation layer TFE (Jiang: Fig. 16, step S06; ¶ 32).  
Jiang does not indicate that the protective layer is a glass cover plate.  
Zhang further teaches attaching a glass cover plate 70 to the top surface of the functional layers 68 (Zhang: Figs. 4, 9; ¶¶ 32, 42).
70 as taught in Zhang because Zhang teaches that a glass cover plate is suitable for Jiang’s desired purpose of protection of the underlying display elements 31, 41.  

Claim 19 reads,
19. (New) The device of claim 18 further comprising a pressure sensitive adhesive layer overlaying the encapsulation material.  
The prior art of Jiang, as explained above, discloses each of the features of claims 17 and 18. 
As explained above under claim 14, Jiang does not include the pressure-sensitive adhesive, but it is obvious for the reasons indicated under claim 14.

V. Response to Arguments
Applicant’s arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
A. Jiang discloses both heat transfer and heat storage patterns
Applicant argues that Jiang does not disclose and “teaches against” a heat storage pattern (Remarks: p. 6).  Examiner respectfully disagrees and maintains that Jiang discloses both the claimed “heat conductive pattern” and “heat storage pattern” to every extent that they are disclosed in the Instant Application.  In addition to the reasons explained Non-Final Rejection (as repeated above), further evidence in Jiang follows:
[0056] As shown in FIG. 6, the heat transfer pattern 13 may include a plurality of hollow patterns staggered together.  The hollow patterns in the heat transfer pattern 13 may be arranged in various ways.  For example, the hollow patterns may be configured in the heat transfer pattern 13 close to the edge of the substrate 10, while the hollow patterns may not be included in the heat transfer pattern 13 far from the edge of the substrate 10.  That is, the hollow patterns are only placed in the cutting regions to improve the laser cutting process, while solid patterns are used in the rest of the heat transfer pattern to improve heat transfer and dissipation capacity.  In this way, the coverage of the heat transfer pattern may be increased. Thus, heat generated during the laser cutting process may be absorbed and dissipated efficiently.
(Jiang: ¶ 56; emphasis added)
Thus, Jiang configures the “heat transfer pattern 13” in the same way as in the Instant Application, i.e. the portion of Jiang’s heat transfer pattern 13 having hollow patterns 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c, is the same as the “heat conductive pattern 12” in the Instant Application at Fig. 1, and the portion of Jiang’s heat transfer pattern 13 without the hollows, i.e. the “solid patterns … used in the rest of the heat transfer pattern to improve heat transfer and dissipation capacity” that is positioned “far from the edge of the substrate 10” (Jiang: ¶ 56, supra), is the same as the “heat storage pattern 14” in the Instant Application at Fig. 1.  In other words, in both Jiang and in the Instant Application, the heat conductive patterns, i.e. the portions with hollows, are close the edge of each display panel of the mother substrate, and the heat storage patterns, i.e. the solid portions, are separated from each of the display panels by said portions with hollow patterns. 
Moreover, the word “capacity” in Jiang (¶ 56, supra) equates to “storage” in the Instant Application.  It is well settled that a prior art reference need not use the same terminology as used in the claims.  All that is required is that the elements of the prior art structure function in the same manner as the claimed structural elements, as is the case here.  
In addition, Jiang discloses that the “heat transfer pattern 13” may consist of two layers of metal 131, 132 which provides additional heat transfer and heat storage capacity over a single layer of metal (Jiang: ¶¶ 47-50).  Still further, the surrounding insulating material 101, 153 will both the claimed “heat conductive pattern” and the “heat storage pattern”, within the meaning of the Instant Application.  Accordingly, Applicant’s argument in this regard is not persuasive. 

B. Jiang discloses a unidirectional heat storage pattern
Applicant argues that Jiang does not disclose that the heat transfer pattern is “unidirectional” (Remarks: p. 6).  First, the Instant Application fails to explain what characteristics makes a material function as a unidirectional versus bidirectional heat storage material.  Second, the Instant Application fails to distinguish between unidirectional and bidirectional materials, instead, merely grouping them together (Instant Specification: ¶¶ 41-42).  
Third, in regard to the heat storage pattern 14 of the Instant Application being a “unidirectional heat conductive material”, the Instant Specification states,
[0042] In an embodiment of the present disclosure, the heat storage pattern layer 14 is made of a unidirectional heat conductive material, that is, after the cutting heat is conducted through the heat conductive pattern layer 12 to the unidirectional heat conductive material, the cutting heat can no longer be conducted back to the heat conductive pattern layer 12,
(Instant Specification: ¶ 42; emphasis added)
What the Instant Specification fails to address is the fact that the first law of thermodynamics along with configuration of the heat conductive pattern 12 and the heat storage pattern 14 in the Instant Application (as well as Jiang) forces any material used for the heat storage pattern 14 to function as a “unidirectional heat conductive material”.  In this regard, the first law of thermodynamics holds that heat energy moves from areas of high concentration to areas of low concentration.  The area of highest heat energy is always the area or spot being impinged by the laser beam at any given instant, which is some area or spot of the heat 13 with hollows 134a-c, 135a-c, 136a-c, 137a-c, 138a-c, 139a-c in Jiang at Figs. 5-9, and 12 in the Instant Application at Fig. 1).  Therefore, the heat energy produced by the laser beam necessarily travels away from the spot of the heat conductive pattern instantly being impinged by the laser beam toward the heat storage pattern (i.e. the solid portion of 13 in Jiang; 14 in the Instant Application), which is not being impinged by the laser beam.  The laser beam impinges upon said the spot of the heat conductive pattern until it is severed; therefore, there never exists a time during the laser cutting of a given spot along the heat conductive pattern during which the stored energy in the heat storage pattern exceeds the heat energy in the spot of the heat conductive pattern being impinged by the laser beam.  Otherwise, the heat storage pattern --itself-- would cut rather than the spot of the heat conductive pattern being impinged by the laser beam.  As such, the first law of thermodynamics dictates that the heat energy being produced at the spot of the heat conductive pattern being impinged by the laser beam will always travel from said spot to the heat storage pattern until the laser severs said spot of said heat conductive pattern, thereby eliminating any return path for heat energy stored in the heat storage pattern 14.  As such, the solid portion of the “heat transfer pattern 13” of Jiang, i.e. the “solid patterns … used in the rest of the heat transfer pattern [13]” that is positioned “far from the edge of the substrate 10” (Jiang: ¶ 56, supra) is inherently a “unidirectional heat conductive material” and is consistent with the functional description of a “unidirectional heat conductive material” in the Instant Application (Instant Specification: ¶ 42, supra).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
Based on the foregoing, Applicant’s arguments are not persuasive.  


VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0006714 (“Zhang”) is cited for disclosing a heat transfer pattern 141 made from what may be considered a “unidirectional heat conductive material”, i.e. a material that vaporized by absorbing heat generated by laser cutting (Zhang: Fig. 3; ¶¶ 73-80).  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814